Name: Commission Regulation (EEC) No 2400/82 of 1 September 1982 amending Regulation (EEC) No 2332/82 introducing a countervailing charge on apples originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/16 Official Journal of the European Communities 2. 9 . 82 COMMISSION REGULATION (EEC) No 2400/82 of 1 September 1982 amending Regulation (EEC) No 2332/82 introducing a countervailing charge on apples originating in Spain are taken into consideration, the countervailing charge on the import of apples originating in Spain must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2332/82 (3) introduced a countervailing charge on apples originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Regulation is amended ; whereas, if these conditions The amount '3-78 ECU appearing in Article 1 of Regulation (EEC) No 2332/82 is replaced by the amount '8-95 ECU'. Article 2 This Regulation shall enter into force on 2 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 190 , 1 . 7 . 1982, p . 7 . H OJ No L 250, 26 . 8 . 1982, p . 20 .